Citation Nr: 0015948	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-00 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
January 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1995 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied entitlement to an evaluation in 
excess of 10 percent for bilateral pes planus.

In a November 1998 decision, the Board remanded the issue of 
entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus to the RO for additional development of 
the record.  A review of the record reflects that the 
requested development has been completed.  Thus, the case has 
now been returned to the Board for appellate consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Bilateral pes planus is currently manifested by 
subjective complaints of pain and discomfort, without any 
objective evidence of marked deformity, accentuated pain on 
manipulation, or characteristic callosities.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the relevant evidence of record reflects the 
veteran complained of pain in both feet in July 1993. 

Upon VA examination of the feet dated in April 1994, the 
veteran reported experiencing terribly painful feet until he 
began using "magnetic inserts."  The examiner noted 
objective findings of mild pes planus present bilaterally.  
Radiology reports of both feet dated in April 1994 reflect 
findings suggestive of mild calcified bursitis at the medial 
margin of the distal portion of the left first metatarsal 
bone.  

VA treatment records dated in 1995 reflect notations of 
flattened arches of both feet and complaints of painful and 
achy feet.  In April 1995, it was noted the veteran had been 
wearing acupuncture type insoles with moderate relief.  An 
assessment of pes planus treated with new insoles was noted.  
A bunion of the first metatarsal phalangeal joint was also 
noted in June 1995.  The veteran was evaluated for bunion 
surgery on the left foot in August and November 1995.

VA treatment records reflect the veteran underwent a 
bunionectomy and neurectomy of the left foot in February 
1996.  Follow-up records dated in March 1996 reflect slight 
pain and slight numbing of the distal hallux.

Upon VA neurological examination dated in August 1997, 
physical examination revealed flat arches, with the right 
lower than the left.  It was also noted the veteran was 
wearing special shoes.  The examiner opined that there was no 
evidence of neuropathy affecting the feet, but there was no 
question they were flat and the arches were low.  

Upon VA examination of the feet dated in July 1997, the 
veteran reported a history of poor shoe wear while in service 
and a worsening of his flat feet since he was in the 
infantry.  A subjective complaint of bilateral foot pain 
since 1944 was noted.  Upon physical examination, the 
examiner noted a mild right foot bunion and significant 
bilateral flat feet with standing.  Gait and function of the 
bilateral feet were noted as normal.  It was noted that x-ray 
examination of the feet dated in 1995 revealed a slight 
reversal of the arch with significant flattening of the 
bilateral feet.  A relevant diagnosis of pes planus was 
noted.  The examiner opined that the veteran did have a 
functional impairment secondary to his flat foot pain, but 
was able to ambulate without assistive devices.  

At his June 1997 RO hearing, the veteran testified that he 
experienced pain in both feet all of the time.  He also 
reported experiencing pain in the legs and hips.  He 
described his feet as somewhat painful to touch.  
(Transcript, page 2).  The veteran reported swelling of his 
feet, but denied having calluses.  (Transcript, page 3).  He 
stated that he had tried inserts and pads to relieve the 
pressures and pain in his feet, without relief.  The veteran 
denied having deformed feet, but did note having two bunions.  
He also stated his flat feet limited his activities.  
(Transcript, page 4).  

VA treatment records dated in 1997 reflect a fully healed 
left bunionectomy and a painful right hallux abducto valgus.  

VA treatment records dated in 1998 and 1999 are silent for 
complaints or diagnoses related to pes planus.

Upon VA examination of the feet dated in July 1999, gradually 
increasing discomfort of the feet was noted.  The veteran 
described the pain as being in the region of both 
longitudinal arches.  It was noted that the veteran wore 
athletic shoes with built-in arch supports, which provided 
him with a moderate degree of relief.  Upon physical 
examination, the examiner noted there was no pain, fatigue, 
weakness, or lack of endurance associated with the range of 
motion of the knees or ankles.  It was noted that upon 
standing, the feet assumed a pes planus posture, which was 
easily corrected with toe raises.  The feet were noted as 
flexible moderate flat feet.  There was no evidence of any 
abnormality of the hind feet or mid feet.  

The right foot demonstrated mild splaying of the forefoot, 
with a prominent medial metatarsal head.  There were no other 
findings of tenderness, contracture, callosities or skin 
abnormalities of the right foot.  The left foot demonstrated 
similar findings, except for the great toe.  There was a 
surgical scar on the medial side, with absence of the medial 
prominence.  The toe demonstrated a mild extension 
contracture of 
5 degrees from neutral.  No significant valgus deformity was 
noted.  X-ray examination of the left foot demonstrated 
postoperative changes of the great toe, with some narrowing 
of the metatarsal phalangeal joint, consistent with early 
degenerative changes.  There was no evidence of degenerative 
changes of the mid foot.  X-rays examination of the right 
foot also demonstrated minimal changes of the metatarsal 
phalangeal joint and a medial exostosis, with no 
postoperative surgical findings.  There was no evidence of 
degenerative changes of the midfoot.  A diagnosis of long-
standing, flexible pes planus, bilateral feet; status post-
operative bunionectomy of the left great toe, with resultant 
limited range of motion.  

The examiner stated there was no pain upon standing.  On 
examination, the veteran stated that he had pain at times, 
but it was probably due to weakness and static dynamics of 
his flat feet and not due to any significant weakness or 
limitation of range of motion.  The examiner opined that the 
veteran's pes planus was mild and there was an absence of 
marked deformity, significant tenderness, swelling or 
callosities.  He did not feel the veteran would require any 
further treatment, other than continued use of sensible 
athletic shoes.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1998).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

Pes planus is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  Mild pes planus with symptoms relieved by a 
built-up shoe or arch support warrants a noncompensable 
evaluation.  A 10 percent evaluation is warranted for 
moderate pes planus with weight-bearing line over or medial 
to the great toe, inward bowing of the tendo achillis, pain 
on manipulation and use of the feet, bilateral or unilateral.  
Severe bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use and 
characteristic callosities warrants a 30 percent evaluation.  
A 20 percent evaluation is warranted for unilateral pes 
planus.  A 50 percent evaluation is warranted for pronounced 
bilateral pes planus with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
A 30 percent evaluation is warranted for unilateral 
pronounced pes planus.  

The words "mild" "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that an evaluation in excess of 10 percent 
for bilateral pes planus is not warranted.  

The evidence of record reflects that the veteran's pes planus 
is currently manifested by subjective complaints of pain and 
discomfort.  Additionally, VA examination reports dated in 
April 1994 and in July 1999, described the veteran's pes 
planus as mild.  The Board is cognizant of the July 1997 VA 
examination report, which described the veteran's bilateral 
flat feet as significant and noted functional impairment 
secondary to the flat foot pain.  However, it was also noted 
the veteran was able to ambulate without assistive devices.  
In the absence of competent medical evidence of marked 
deformity, accentuated pain on manipulation, and 
characteristic callosities, an evaluation in excess of 10 
percent is not warranted.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999), in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  The 
Court has, however, held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Because 
the veteran's disability is rated under Diagnostic Code 5276, 
a code which is not predicated solely on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 regarding functional loss 
due to pain do not apply.  See Johnson v. Brown, 9 Vet. App. 
7 (1996).  Furthermore, the currently assigned 10 percent 
evaluation contemplates pain on use of the feet, and the 
Board finds no bases upon which to award a higher evaluation.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

